Mr. Justice Walker delivered the opinion of the Court: This was a proceeding for the collection of an assessment for drainage purposes, commenced to the May term, 1881, of the Champaign county court, against the land of appellant. On the 24th of December, 1879, William B. Sullivan and nineteen others filed with the town clerk of St. Joseph township a petition, addressed to him, representing themselves as a majority of the adult land owners of a proposed drainage district, described by metes and bounds. The steps required by the statute for the organization of drainage districts were pursued and the district formed, the assessment made, and not having been paid, application was made to the county-court for judgment, which was rendered for the sale of appellant’s lands for payment of the assessment. It is not claimed that any of the forms required by the statute for organizing such districts have been omitted. It is, however, sought tcj show that a number^)! the petitioners are not owners of lands, as required by the statute,—that if their names were rejected there would not be the number of petitioners required by the statute,—and the district was never organized as required by the statute, and the assessment was therefore unauthorized and void; that there is no such organization as the drainage district, and it is incapable of exercising corporate powers. Even if the validity of the organization of a corporation could be attacked in a collateral proceeding, the rules of evidence do not permit the proof of the want of title to land by verbal testimony. The title to real estate is required to be in writing, under seal, and all know that the contents of such instruments can not be proved by verbal testimony unless the original is lost or destroyed. The best evidence must be produced, and secondary evidence can not be admitted unless the best is not attainable. Title, or the absence of title, can not be proved by verbal testimony so long as there is written evidence. Here there was an attempt to prove the want of title by persons that may be wholly unqualified to determine what constitutes title. In many cases the best land lawyers and most skillful conveyancers are perplexed to determine whether a title is or is not perfect. This illustrates the wisdom of the law in requiring the evidence of title to rest in writing, and all questions as to the validity of the title to be determined by courts when contested, and not by persons unskilled as to what constitutes title. -Men would be insecure in their possessions if their title depended on the opinions of their neighbors, whether educated or illiterate. The rules of evidence were violated in this case by admitting the mere opinions of witnesses to prove title in this ease. This is the general rule, and it was not complied with, nor was there any effort to bring the case within any exception to that rule. But aside from all of this there is an absolute want of power in the court to hear evidence in a collateral proceeding like this, for the purpose of determining whether a corporation is legally organized. That can only be done by quo warranto, which is a direct proceeding to determine its validity. This, from the nature of things, must be so, otherwise no question could ever be adjudicated. Every proceeding before tribunals and officers, if permitted, would lead to an inquiry whether they were legally acting. If it were permitted, in every suit before all courts, from the highest to the lowest, the defendant might question the election of the judge and enter into a contest of his election. In all suits by the State its organization might be reviewed and decided. In suits by counties it might be claimed that the law authorizing their organization had not been complied with, and efforts made to show a want of compliance with the law. It would lead to an inquiry whether the territory comprising a county had the requisite population to organize; whether the proper notices for elections had been given, and other statutory requirements performed; and the same would follow as to every municipal corporation, and the election of every officer, before his acts would be regarded as legal. If this was allowed, in every constitutional question for determination, the courts would, if insisted upon, be compelled to hear evidence and determine whether all of the required steps were taken in calling the convention that framed it, or in giving notice and conducting the election that adopted it, and canvass the vote, purge the polls, and recount the votes, to determine whether all of the requirements of the law were satisfied. Thus it is seen that the highest considerations of public policy forbid the inquiry whether a corporation is legally organized in any but a direct proceeding. It is true that the plea of nul iiel corporation is a proper plea, when a suit is brought by a corporate body, when it is denied there is such a body. But under that plea it is overcome when the corporation proves it is known and transacts business under that name. That plea does not question the legality of its organization, and require it to prove the same facts it would be required to do in a proceeding by quo warranto. Whether it is a corporation cle facto ox de jure, does not matter when it sues to enforce a right. The legality of the assessment not being otherwise questioned, and the questions urged having no force, the judgment of the court below is affirmed. Judgment affirmed.